DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “said” in line 2.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 1-15 are objected to because of the following informalities. Appropriate correction is required:
Claim 1 (page 1):
Line 2 recites “and or”, but should be amended to recite --and/or--. Several additional instances of this occur throughout the claims and should be amended accordingly (e.g. claim 1, page 2, lines 10, 12, 13, 14, 21-22, 23; page 3, lines 1, 2; claim 8, page 3, line 3 and page 4, line 1; claim 9, lines 2 and 3; claim 11, lines 2, 3, 4, 5, and 6; claim 12, lines 2-3; claim 13, lines 1, 2, 3, and 4; claim 15, line 2).
Line 7 recites “pivot pin”, but should be amended to recite --a pivot pin--.
Line 9 recites “to lock pivoting arm”, but should be amended to recite --to lock the pivoting arm--.
Line 9 recites “when pivoting arm”, but should be amended to recite --when the pivoting arm--.
Line 10 recites “snap hook”, but should be amended to recite --the snap hook--.
Line 12 ends with a period, thus breaking claim 1 into plural sentences. Referring to MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations… Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).” The examiner recommends separating clauses of a claim using either semicolons or commas, depending on what may be appropriate given the context. Several additional instances of this occur throughout the claims and should be amended accordingly.
Claim 1 (page 2):
Line 4 recites “from 22 inches, closed position, to 36 inches extended position, measured distance between…”. The examiner recommends amending this recite, for example --from 22 inches in the closed position, to 36 inches in an extended position, measured as a distance between…--.
Claim 1 (page 3):
Claim 1 does not end with a period.
Claim 2:

Claim 2 does not end with a period.
Claim 3:
Claim 3 does not end with a period.
Claim 4:
Claim 4 recites “said the” but should be amended to recite only  --said-- or --the--. Several additional instances of this occur throughout the claims and should be amended accordingly (e.g. claim 10, line 1; claim 11, line 1; claim 12, line 1; claim 13, line 1; claim 14, line 1).
Claim 5:
Claim 5 ends with a semicolon, but should end with a period.
Claim 6:
Claim 6 ends with a semicolon, but should end with a period.
Claim 7:
Claim 7 ends with a semicolon, but should end with a period.
Claim 8:
Claim 8 ends with a semicolon, but should end with a period.
Claim 9:
Claim 9 ends with a semicolon, but should end with a period.
Claim 10:
Claim 10 ends with a semicolon, but should end with a period.
Claim 11:
Claim 11 ends with a semicolon, but should end with a period.
Claim 13:
Claim 13 ends with a semicolon, but should end with a period.
Claim 14:
Claim 6 ends with a semicolon, but should end with a period.
Claim 15:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited (see Conclusion below).
The informalities present in the claims are described more specifically as follows:
Claim 1 (page 1):
Claim 1 recites the limitation "the poster hanger" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a poster hanger--.
Line 3 recites “Injection molding, CNC tooling, and extrusion is used to construct most parts”. This limitation is indefinite since it is unclear what constitutes “most parts”, or specifically which parts must be made by the claimed methods. It is further unclear as claimed if each of the “most parts” must be made using all of the listed techniques (i.e. injection molding, CNC tooling, and extrusion), or if each part may be made by any one or more of these techniques, for example.

Claim 1 recites the limitation "the pivoting arm" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a pivoting arm--.
Claim 1 recites the limitation "the closed position" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a closed position--.
Claim 1 recites the limitation "end caps" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a plurality of end caps--, for example.
Claim 1 recites the limitation "the hinge pin" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a hinge pin--.
Line 13 recites “long extruded arm and a short extruded aluminium arm”. The terms “long” and “short” are indefinite as they appear to attempt to define a length of the respective arms, but it is unclear what constitutes “long” and “short”. The examiner recommends, for example, reciting the “long” and “short” arms instead as --first-- and --second-- arms, and further reciting that the first arm is longer than the second to distinguish their relative lengths.
Claim 1 recites the limitation "the long top hook plate" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a long top hook plate--. Furthermore, similarly as noted above, the term “long” is indefinite as it is unclear what constitutes “long”.
Claim 1 recites the limitation "the long bottom hook plate" in line 16.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a 
Claim 1 recites the limitation "the paired three hook halves" in line 17.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --the three hook halves-- if they are intended to be the same as those recited in line 16, or else if they are intended to be different therefrom, otherwise establish them as new components and clarify their relationship to the first “three hook halves”.
Claim 1 recites the limitation "long snap housing plate" in line 17.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a long snap housing plate--.
Claim 1 recites the limitation "long cover" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a long cover--.
Claim 1 recites the limitation "slider bushing" in line 18.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a slider bushing--.
Claim 1 recites the limitation "slider" in line 18.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a slider--.
Claim 1 recites the limitation "short top hook plate" in line 18.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a short top hook plate--.
Claim 1 recites the limitation "half hook" in line 19.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a half hook--.
Line 19 recites “bottom hook plate”. It is unclear to which one this refers, for example the long bottom hook plate or the short bottom hook plate, or both.
Claim 1 (page 2):
Line 1 recites “consisting of a carbon steel metal or similar paired half hook plate”. This limitation is generally unclear. It appears that a comma may be missing prior to “paired half hook plate”. However, in this case, “paired half hook plate” has insufficient antecedent basis.

Claim 1 recites the limitation "short cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a short cover--.
Claim 1 recites the limitation "pull tab extension" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a pull tab extension--.
Claim 1 recites the limitation "slider" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a slider--.
Claim 1 recites the limitation "the last hook" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a last hook--.
Claim 1 recites the limitation "the hinge end" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a hinge end--.
Claim 1 recites the limitation "the extension hook" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --an extension hook--.
Claim 1 recites the limitation "the extruded frame parts" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unable to make a specific recommendation at this time because it is unclear to what specific parts the “extruded frame parts” refer.
Claim 1 recites the limitation "the sheet metal parts" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unable to make a specific recommendation at this time because it is unclear to what specific parts the “sheet metal parts” refer.
Line 10 recites “Large transparent sleeve dividers”. The term “large” is indefinite as it appears to attempt to define a size of the dividers, but it is unclear what constitutes “large”.
Claim 1 recites the limitation "the top of each sleeve" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a top of each sleeve --.

Claim 1 recites the limitation "the…frosted sleeves" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends establishing that the sleeves are optionally frosted when they are first introduced in the claim.
Claim 1 recites the limitation "the right of the sleeve end" in line 16. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a right side of a sleeve end--.
Claim 1 recites the limitation "the first hole" in line 16. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a first hole--.
Claim 1 recites the limitation "the second hole" in lines 16-17. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a second hole--.
Claim 1 recites the limitation "the third hole" in line 18. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a third hole--.
Claim 1 recites the limitation "the fourth hole" in line 18. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a fourth hole--.
Claim 1 recites the limitation "the large vertical sleeve" in lines 18-19. There is insufficient antecedent basis for this limitation in the claim. Additionally, as noted above, the term “large” also renders the claim indefinite. The examiner recommends amending this to recite --a first vertical sleeve--.
Claim 1 recites the limitation "the extra large horizontal sleeve" in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. Additionally, as noted above, the term “large” (or similarly “extra large”) also renders the claim indefinite. The examiner recommends amending this to recite --a second horizontal sleeve--.
Claim 1 recites the limitation "the first hole on the right" in line 20. There is insufficient antecedent basis for this limitation in the claim.
Lines 20-21 recite “Four specific sizes of the multiple various sizes including but not limited to”. The phrase “included but not limited to” renders the claim indefinite because it is unclear if the listed sizes 
Claim 1 recites the limitation "frosted sleeve protector" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends establishing that the sleeve protector is optionally frosted when it is first introduced in the claim.
Claim 1 recites the limitation "frosted sleeve protector" in line 23 (and extending to page 3, line 1).  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends establishing that the sleeve protector is optionally frosted when it is first introduced in the claim.
Claim 1 (page 3):
Claim 1 recites the limitation "the medium horizontal transparent and or frosted sleeve protector" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the small horizontal transparent and or frosted sleeve protector" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 2:
Claim 2 recites “The poster hanger according to claim 1”, whereas claim 1 (from which claim 2 depends) recites a method of manufacture. The examiner recommends amending this to recite --The method according to claim 1--. It is noted that claims 3-15 should each be amended in a similar fashion.
It is unclear from claim 2 whether all of the recited methods and materials are to be used for each part, or only some of these methods are to be used for each part.
Claim 6:
Claim 6 recites the limitation "pivot arm" in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears that this should instead recite --the pivoting arm--.
Claim 7:
Claim 7 recites the limitation "the…extension arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --an extension arm--.
Line 2 recites “a hinge and pivot pin”. It is unclear if this is intended to refer to the hinge and pivot pin of claim 1 or a different hinge and pivot pin.
Claim 8:

Claim 8 recites the limitation "the greatest distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a greatest distance--.
Claim 8 recites the limitation "the…ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “to center” (page 4, line 2). It is unclear to what the “center” refers.
Claim 9:
Claim 9 is generally written in an unclear manner such as to render the claim indefinite as it unclear what it is actually intending to recite.
Claim 10:
Line 2 recites “a long and short extruded arm”. It is unclear if this is intended to refer to the long and short extruded arms of claim 1 or different long and short extruded arms.
Claim 11:
Claim 8 recites the limitation "The four hooks and or rings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12:
Line 2 recites “the snap housing plate”. It is unclear to which one this refers, for example the long snap housing plate or the short snap housing plate, or both.
Claim 13:
Claim 13 recites the limitation "the grooved nook" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a grooved nook--.
Claim 13 recites the limitation "the…ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15:
Claim 15 recites “said consists” in line 1. It is unclear what “said” refers to.

Claims dependent on a rejected parent claim are further rejected by virtue of their dependency thereon.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 recites that “said extruded parts are sandblasted and anodized to create final finish and texture of extruded frame parts”. Claim 1 already establishes that extruded parts are generally sandblasted and anodized (see page 2, lines 7-8). The examiner submits that the limitation “to create final finish and texture of extruded frame parts” does not effectively further limit claim 1 as sandblasting and anodizing would inherently create a finish and texture of some kind.
Claim 4 recites “said the sheet metal parts are bent sheets of carbon steel or aluminium then powder coated if they are steel or anodized if aluminum to provide the final finish and texture of sheet metal parts. Claim 1 already establishes that the sheet metal parts are bent sheets of carbon steel or 
Claim 5 recites “wherein said mounting plate is constructed on iron, steel or similar can be affixed to a wall using screws through the multiple holes in said mounting plate”. However, this does not further limit claim 1 as claim 1 essentially already establishes these features (page 1, lines 4-6).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
While some generally similar devices exist in the prior art, the prior art of record generally fails to anticipate or render obvious the claimed invention to the recited level of specificity.
U.S. PGPub 2020/0312201 discloses a pivotable and telescoping display device mountable on a vehicular structure and for holding a sign (140) at its end.
DE 9408640 discloses a type of display holding several transparent sheets on rings within a case.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Matthew P Travers/Primary Examiner, Art Unit 3726